MORROW, P. J.
The offense is the theft of a hog; punishment fixed at confinement in the penitentiary for a period of two years.
Barrett had some hogs running on the range near the appellant’s home. They were marked in Barrett’s mark. Barrett missed one of his hogs, and a search warrant was obtained to search the appellant’s place. In the meanwhile, appellant had made arrangements with the witness Vance to sell a hog. The transaction was to be closed on the 10th of May, and the appellant was to bring the hog to Vance. However, appellant sent Vance word that he could not bring it, and requested Vance to come'for it. Vance went to the appellant’s home, and the appellant tendered him a hog which he had just killed. Vance declined to buy it because, by its color and by the remnants of the marking which had been changed, he recognized the hog as that belonging to Barrett. About the time that Vance expressed his unwillingness to take the hog, the officers arrived with a search warrant. Appellant introduced no testimony save that which bore upon his general reputation in the community for honesty and fair dealing. Upon that subject the evidence is conflicting.
The record is without bills of exceptions. There are no exceptions to the charge of the court which seems to have properly submitted the issues, including the charge on circumstantial evidence. The testimony adduced is deemed sufficient to support the verdict.
The judgment is affirmed.